Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US Pub no 2014/0312000).
With respect to claim 1, Xu shows an aged spirit preservation system, comprising: a cork (7) having an open top, an open bottom, and a channel extending from the open top to the open bottom, wherein the cork (7) is sized and configured to slid (1)ably and sealably couple to an internal portion of a bottle (fig. 2); and a sealing device (5) coupled to an outer portion of the cork (7) between the open top and the open bottom, wherein the sealing device (5) is arranged and configured to seal against the internal portion of the bottle (fig. 2).
	With respect to claim 2, Xu shows wherein the cork (7) defines a top portion (upper plateau/rim)  adjacent to the open top (open channel in the center), a bottom portion adjacent to the open bottom, and a middle portion located between the top portion and the bottom portion, and wherein the bottom portion and the middle portion are sized and configured to slidably couple to the internal portion of the bottle (fig. 2) opening and the top portion (upper rim/plateau) protrudes from the bottle (fig. 2) opening, the preservation system further comprising a cartridge (4) sized and configured to slidably couple to an internal surface of the channel by sliding into the open top of the cork (7) to thereby create a seal against the internal surface of the channel.
	With respect to claim 3, Xu shows wherein the cartridge (4) defines a hollow inner portion and a semi-open first end (end opposite top 1) that faces the internal portion of the bottle (fig. 2) when the cartridge (4) is slidably coupled to the internal surface of the channel, the cartridge (4) further comprising: an O-ring (3) coupled to an outer surface of the cartridge (4), wherein the O-ring (3) is sized and configured to create the seal against the internal surface of the channel; and a lid (1) coupled to the semi-open first end (end opposite top 1), wherein the lid (1) comprises a hydrophobic membrane (6) arranged and configured: to prevent solid s and liquids from passing through the membrane (6); and to allow gas and vapor to pass through the membrane (6) into the hollow inner portion of the cartridge (4).
	With respect to claim 4, Xu shows wherein the cartridge (4) further comprises an adsorbent media (2), iron, a salt, and a color-changing indicator located within the hollow inner portion of the 31 cartridge (4).
	With respect to claim 5, Xu shows wherein the cork (7) is constructed from a chemically inert material.
	With respect to claim 6, Xu shows wherein the adsorbent media is at least one of activated carbon, ion-exchange resin, molecular sieve, alumina, zeolite, foam, and a mixture thereof. (The Xu reference Yamada (USPN 5,143,763) for the material of its absorbent material and the Xu refence discloses these limitation)
	With respect to claim 7, Xu shows the adsorbent media further includes a silica gel infused with a salt arranged and configured to prevent the iron from setting. (paragraph 2, column 2, of the Yamada USPN 5,143,763)
	With respect to claim 8, Xu shows  wherein the iron has a particle size of 0.0059 inches or greater. (See Yamada reference for material page 1 column 2)
	With respect to claim 9, Xu shows wherein the salt is at least one of potassium chloride and sodium chloride. (page 1 column 2 for materials of Xu)
	Allowable Subject Matter
Claims 10-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20, are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736